Citation Nr: 9918967	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  97-01 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right knee 
disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for defective vision.

3.  Entitlement to an increased rating for shell fragment 
wounds of the right hand with residuals of frostbite, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1950 to April 
1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 1995 by the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO).  The Board denied the veteran's appeal 
in a decision of June 1998.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In November 1998, 
the veteran's attorney and the Secretary of Veterans Affairs 
(Secretary), through counsel, filed a joint motion to dismiss 
certain issues and to remand the issues listed above to the 
Board for readjudication.  The Court issued an order granting 
that motion in December 1998.  The case is now before the 
Board for readjudication.

In the joint motion, it was noted that the United States 
Court of Appeals for the Federal Circuit had recently 
invalidated the criteria for determining the materiality of 
newly submitted evidence in Hodge v. West, 155 F. 3d. 1356 
(Fed. Cir. 1998).  Consequently, a remand was required so the 
Board could apply the principles set forth in Hodge to the 
question of whether new and material evidence had been 
presented to reopen the claims for service connection for a 
right knee disorder and defective vision.

The Board has found that additional development is required 
with respect to the issue of entitlement to an increased 
rating for shell fragment wounds of the right hand with 
residuals of frostbite.  Accordingly, that issue is the 
subject of a remand which is set forth at the end of this 
decision.



FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for a right knee disorder in a decision of August 1955, and 
the veteran did not file an appeal.

2.  The additional evidence presented since August 1955 is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a right knee disorder.

3.  The RO denied the veteran's claim for service connection 
for defective vision in a decision of August 1955, and the 
veteran did not file an appeal.

4.  The additional evidence presented since August 1955 is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for defective vision.


CONCLUSIONS OF LAW

1.  The decision of August 1955 which denied service 
connection for a right knee disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

2.  The additional evidence presented since August 1955 is 
not new and material, and the claim for service connection 
for a right knee disorder has not been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  The decision of August 1955 which denied service 
connection for defective vision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

4.  The additional evidence which has been presented since 
August 1955 is not new and material, and the claim for 
service connection for defective vision has not been 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as arthritis is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  

I.  Whether New And Material Evidence Has Been Presented To 
Reopen
 A Claim For Service Connection For A Right Knee Disorder.

The veteran contends that new and material evidence has been 
presented to reopen a claim for service connection for a 
right knee disorder.  He argues that service connection 
should be granted because there was evidence of a 
degenerative knee disorder on an examination conducted in 
June 1955.  

The RO denied the veteran's claim for service connection for 
a right knee disorder in August 1955, and the veteran did not 
file an appeal.  The evidence which was of record at that 
time included the veteran's service medical records and the 
report of an examination conducted by the VA in June 1955.  A 
service radiology report dated in September 1953 shows that 
the veteran had a history of an old injury to the right knee.  
He reportedly had pain, weakness and a tickling feeling.  An 
x-ray of the right knee, however, was interpreted as being 
within normal limits.  There are no additional references to 
the veteran's right knee in his service medical records.  The 
report of a medical examination conducted in April 1955 for 
the purpose of his separation from service shows that 
clinical evaluation of the lower extremities was normal.  

The report of a VA examination conducted in June 1955 shows 
that the veteran gave a history of having popping and 
cracking in the right knee.  On examination, the joints of 
the lower extremities showed no limitation of motion, 
redness, swelling or temperature change.  There was no 
crepitation.  The cruciate and collateral ligaments were 
intact in both knees, and the knees were stable.  On flexion 
of the right knee, there was a popping sound as the patella 
slid above the lower end of the femur.  There was also mild 
relaxation of the patellar ligaments.  No other orthopedic 
pathology was noted.  The pertinent diagnosis was relaxation, 
mild, patella ligaments, right.  An x-ray of the right knee 
conducted as part of the examination was interpreted as being 
normal.  

In the decision of August 1955, the RO stated that there was 
no record of treatment for a right knee condition during 
service, and concluded that the relaxation of the ligaments 
of the right knee had not been incurred or aggravated by 
service.  Later in August 1955, the veteran was notified of 
the decision and of his right to file an appeal; however, he 
did not do so.  

In order to reopen a claim which was denied previously, a 
claimant must present new and material evidence.  See 38 
U.S.C.A. § 5108 (West 1991).  "New and material evidence" 
means evidence not previously submitted to the agency 
decision makers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1998).

When determining whether new and material evidence has been 
presented to reopen a claim, the VA considered the evidence 
presented since the most recent decision in which the claim 
was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  In the present case, the most recent decision which 
denied the veteran's claim on any basis was the August 1955 
decision.  

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998); Fossie v. West, 12 Vet. 
App. 1 (1998).  If no new and material evidence is presented 
to reopen the claim, the prior denial remains final.  See 38 
U.S.C.A. § 7105 (West 1991).

The additional evidence which has been presented includes 
several medical treatment records from many years after 
service which reflect treatment for knee problems.  For 
example, a VA radiology report dated in June 1975 shows that 
the veteran was found to have degenerative joint disease in 
the knees.  However, that record does not contain any 
indication that the veteran's right knee problem was related 
to service. 

The additional evidence also includes the report of a VA 
disability evaluation examination conducted in January 1976 
which shows that the veteran gave a history of having knee 
problems since being injured by an explosion in service.  
Similarly, a private medical record dated in March 1976 shows 
that the veteran gave a history of having knee pain since 
being wounded in Korea.  A report from a VA examination 
conducted in August 1988 also contains essentially the same 
history.  None of the reports, however, contain any medical 
opinion linking the right knee problems to service.  The mere 
fact that a post service examination report contains the 
history given by the veteran of a disorder having originated 
in service is not enough to support a claim for service 
connection.  Similarly, the fact that the veteran's own 
account of the etiology of his disability was recorded in his 
medical records is not sufficient to support the claim.  In 
LeShore v. Brown, 8 Vet.App. 406, 409 (1995), the Court held 
that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

Thus, although several new items of evidence have been 
presented since the prior denial, the evidence is not 
material as it does not provide support for the contention 
that any post service right knee disorder is related to 
service.  The additional items of evidence do not establish 
any significant facts which were not already known at the 
time of the prior denial.  It was already previously 
established that the veteran had a right knee disorder after 
service and that the veteran felt that it was related to 
service.  Thus, the additional evidence presented since 
August 1955 is not so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for a right knee disorder.  The additional 
evidence presented since August 1955 is not new and material, 
and the claim for service connection for a right knee 
disorder has not been reopened.  Accordingly, the decision of 
August 1955 which denied service connection for a right knee 
disorder remains final.

II.  Whether New And Material Evidence Has Been Presented To 
Reopen
 A Claim For Service Connection For Defective Vision.

The veteran also contends that the RO should reopen and allow 
his claim for service connection for defective vision.  He 
states that his eyesight deteriorated in service.

The RO denied the veteran's claim for service connection for 
defective vision in a decision of August 1955, and the 
veteran did not file an appeal.  The evidence which was of 
record at that time included the veteran's service medical 
records.  Upon entrance into service in December 1950, the 
veteran's vision was found to be 20/20.  A service medical 
record dated in January 1954 shows that the veteran stated 
that his right eye got blurry when reading.  The veteran was 
referred for an appointment, but reportedly did not keep it.  
The report of an examination conducted in April 1955 for the 
purpose of the veteran's separation from service shows that 
clinical evaluation of the eyes was normal.  On examination, 
the vision was 20/30 in both eyes.  

The report of a disability evaluation examination conducted 
by the VA in June 1955 shows that the veteran gave a history 
of needing glasses while he was in the Army, but said that he 
never received them until after service when he went to an 
eye doctor.  On examination, the eye was externally normal, 
and there was no pathology in the fundus.  The veteran said 
that he had glasses and needed them, but that he could not 
wear them because they gave him a headache.  The diagnosis 
was no eye pathology found.  Distant vision was 20/15 in both 
eyes.  

In the rating decision of August 1955, the RO stated that the 
eye disorder claimed by the veteran was not shown by the 
evidence of record.  In August 1955, the RO notified the 
veteran by letter of the denial of his claim and of his right 
to file an appeal; however, he did not do so.  The Board 
notes that the decision was supported by the evidence which 
was then of record.  Congenital or developmental defects, 
refractive errors of the eye, personality disorders and 
mental deficiency are not diseases or injuries within the 
meaning of applicable legislation pertaining to disability 
compensation.  See 38 C.F.R. § 3.303(c) (1998).  Compensation 
may only be paid if such a disorder is aggravated by service.  
See Browder v. Derwinski, 1 Vet. App. 204 (1991), in which 
the Court held that worsening of uncorrected visual acuity 
constituted an increase in disability for which service 
connection may potentially be paid.  Moreover, a service-
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Although the veteran had reported blurry vision in service 
and his vision at the separation examination was slightly 
worse than it had been on entrance into service, his vision 
was found to be without defect on the VA examination.  
Therefore, denial of the claim was warranted.

The additional evidence which has been presented since August 
1955 includes a VA eye clinic record dated in August 1988 
which shows that following examination, the diagnosis was 
myopia.  The record does not contain any references to the 
veteran's period of service.  

The report of a disability evaluation examination conducted 
by the VA in August 1988 shows that examination of the 
veteran's eyes revealed that he had a normal external eye 
structure and a normal fundoscopic examination with normal 
visual acuity (near vision J5 in the right eye and J1 in the 
left eye).  

The Board finds that the additional evidence presented since 
August 1955 is not so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for defective vision.  At most, the evidence shows 
that the veteran currently has myopia, but there is no 
opinion relating this to service.  The additional evidence 
which has been presented since August 1955 is not new and 
material, and the claim for service connection for defective 
vision has not been reopened.  Accordingly, the decision of 
August 1955 which denied service connection for defective 
vision remains final.


ORDER

1.  New and material evidence not having been presented to 
reopen a claim for service connection for a right knee 
disorder, the benefit sought on appeal is denied.

2.  New and material evidence not having been presented to 
reopen a claim for service connection for defective vision, 
the benefit sought on appeal is denied.


REMAND

The veteran contends that he is entitled to a rating higher 
than 10 percent for his shell fragment wounds of the right 
hand with residuals of frostbite.  He asserts that he has 
pain and weakness in the hand.

In the joint motion for remand, it was stated that, in light 
of the clinical evidence showing impairment of the veteran's 
hand due to frostbite residuals, a remand was required for 
adjudication of the issue of whether the veteran was entitled 
to a separate disability rating for such residuals.  In 
addition, it was noted that, effective January 12, 1998, and 
August 13, 1998, the regulations specific to the evaluation 
of cardiovascular disorders (including cold injury residuals) 
had changed.  Compare 38 C.F.R. § 4.104, Diagnostic Code 7122 
(1997) with 62 Fed. Reg. 65207-65224 (Dec. 11, 1997) (to be 
codified at 38 C.F.R. § 4.104, Diagnostic Code 7122) and 63 
Fed. Reg. 37778-37779 (July 14, 1998) (to be codified at 
38 C.F.R. § 4.104, Diagnostic Code 7122).  The claim must be 
considered under the old and the new versions of the rating 
provisions, and a rating should be assigned under the version 
most favorable to the veteran.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  

It was also stated that a remand was required for 
readjudication of the appellant's claim pursuant to the 
Court's decision in DeLuca v. Brown, 8 Vet. App. 205 (1995), 
which held that where a diagnostic code is predicated on loss 
of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59 must be considered when evaluating painful, hence, 
limited motion.  Further, in assessing such painful motion, 
the VA must also take into account "periodic flare-ups" 
suffered by the appellant.  It was also stated in the joint 
motion that, should the record prove to be inadequate for 
rating purposes, a new examination should be scheduled.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
his service-connected disability of the 
hand.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his shell fragment wounds of 
the right hand with residuals of 
frostbite.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should specifically note whether there is 
functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the joint is used 
repeatedly over time.  The examiner 
should attempt to quantify the degree of 
additional impairment, if any, during 
flare-ups.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim for an 
increased rating.  The RO should 
determine whether the veteran is entitled 
to a separate disability rating for such 
residuals of frostbite.  The provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must 
be considered when evaluating painful, 
hence, limited motion.  Further, in 
assessing such painful motion, the VA 
must also take into account "periodic 
flare-ups" suffered by the appellant.  
The claim must be considered under the 
old and the new versions of the rating 
provisions, and a rating should be 
assigned under the version most favorable 
to the veteran.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  On remand, the veteran may submit 
additional evidence and argument at any time.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals


 

